Citation Nr: 1515748	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  11-29 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for peptic ulcers.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1951 to November 1952 to include service in the Korean conflict.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2007 and January 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  See 38 U.S.C.A. § 7107(a)(2) (West 2014).

In an October 2011 rating decision, the RO determined that the Veteran failed to timely appeal the November 2007 rating decision and had not submitted new and material evidence regarding the claim.  The RO confirmed and continued this determination in subsequent rating decisions and certified the issue to the Board.

However, in February 2008, the Veteran submitted a copy of the November 2007 rating decision with comments in the margins of the document expressing his disagreement with the decision, a statement of the case was not issued in response.  Therefore, the November 2007 rating decision is not final with respect to service connection for peptic ulcers, and the issue remains on appeal.   See Palmer v. Nicholson, 21 Vet. App. 434, 437 (2007) ("VA has always been, and will continue to be, liberal in determining what constitutes a Notice of Disagreement')


FINDINGS OF FACT

1.  The Veteran injured his right shoulder during combat, has continuously experienced pain and weakness in his right shoulder since separation from service, and currently has right shoulder arthritis confirmed by X-ray evidence. 

2.  The Veteran was treated for peptic ulcers during active service and currently has peptic ulcer disease.  


CONCLUSION OF LAW

1.  The criteria for entitlement to service connection for a right shoulder disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).

2.  The criteria for entitlement to service connection for stomach ulcers have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

If certain chronic diseases enumerated in 38 C.F.R. §38 U.S.C.A. § 1101; 38 C.F.R. § 3.309(a) are diagnosed during a period of active service (or shown to a compensable degree within the presumptive period under 38 C.F.R. § 3.307), all subsequent manifestations of the same disease are presumed to be service connected.  38 C.F.R. § 3.303(b).  If a chronic disease is diagnosed after separation from service, the nexus requirement can be proven by lay evidence of a continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-99 (1997) (overruled on other grounds Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Entitlement to Service Connection for a Right Shoulder Disability

Private medical records confirm the Veteran has arthritic changes in his right shoulder, as well as a right rotator cuff condition that has been addressed through surgery.  Therefore, the current disability requirement for service connection has been met with respect to the Veteran's right shoulder.  The only issue that remains is whether this currently diagnosed disability is due to the Veteran's service.  

When a claimant engaged in combat, satisfactory lay evidence that an injury or disease was incurred in service will be accepted as sufficient proof of service connection where such evidence is consistent with the circumstances, conditions, or hardships of service.  38 U.S.C.A. § 1154(b).  "Congress enacted section 1154(b) because of its concern that combat veterans faced major obstacles when seeking to assemble the medical records necessary to establish that they suffered an injury or disease while in service."  See Reeves v. Shinseki, 682 F.3d 988, 998 (Fed. Cir. 2012) (internal quotation and citation omitted). 

In this case, the Veteran's statements indicate he injured his right shoulder after being knocked to the ground when a mortar or rocket-propelled grenade exploded near him during a small arms attack in Korea in the winter of 1951.  Photographic evidence showing the Veteran wearing a right shoulder sling at a military field hospital at the time of the injury supports the Veteran's claim.  The Veteran's statements also indicate he suffered shrapnel wounds to his chin and lower right arm during the attack.  The RO granted service connection for these injuries based on conclusive medical evidence of scars related to shrapnel wounds.  Therefore, the Veteran's statements regarding his combat-related injuries are highly credible.  

The Veteran's statements regarding his combat-related injuries are also consistent with the circumstances, conditions, and hardships of his service.  See 38 U.S.C.A. § 1154(b).  The Veteran served in an Engineer battalion and was assigned to a land mine detail during his time in Korea, so it is reasonable to assume that he was exposed to small arms fire as he performed his duties.  Thus, he is entitled to the combat presumption under section 1154(b).  This presumption extends not only to the injury during combat, but also to the in-service symptomatology described by the Veteran.  See Reeves, 682 F.3d at 999.  Accordingly, the manifestation of a right shoulder disability in service is established on a presumptive basis pursuant to 38 U.S.C.A. § 1154(b).

The Veteran's statements further indicate he has suffered pain and weakness in his right shoulder since separating from service.  The Veteran is competent to describe observable symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  While there is no medical evidence that he has continuously sought treatment for a right shoulder disability since separating from service, his statements are sufficient to establish the nexus requirement for service connection, as "[s]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

An August 2007 VA examiner determined the Veteran's right shoulder disability was not likely related to service because there was no evidence he injured the shoulder in service.  However, as previously discussed, the manifestation of an in-service right shoulder disability is established on a presumptive basis pursuant to 38 U.S.C.A. § 1154(b).  This was not taken into consideration by the August 2007 examiner; therefore, his opinion is of little probative value.  

Ultimately, the Veteran has a currently diagnosed right shoulder disability.  He benefits from the combat presumption with regard to an in-service injury, and his statements regarding a continuity of symptomology are sufficient to establish the requisite nexus.  Therefore, entitlement to service connection for a right shoulder disability is warranted.  

Entitlement to Service Connection for Peptic Ulcers

As with the Veteran's right shoulder disability, the Veteran has a current diagnosis for peptic ulcers.  Peptic ulcer disease is a chronic disease listed in 38 C.F.R. § 3.309.  Thus, an in-service diagnosis for the condition merits a finding of service connection for subsequent manifestations of the disease at any point after separation from service.  38 C.F.R. § 3.303(b).  

The Veteran claims he was treated for peptic ulcers at a military hospital near Fort Lewis, Washington, while on active duty.  He is competent to report a diagnosis related to him by medical professionals.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Unfortunately, the Veteran's service treatment records were destroyed in a fire at the National Personnel Records Center in 1973.  See National Archives, The 1973 Fire, National Personnel Records Center, http://www.archives.gov/st-louis/military-personnel/fire-1973.html (last visited Apr. 9, 2015).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Destruction of service medical records creates a heightened duty on the part of VA to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision.  Cromer v. Nicholson, 19 Vet App 215 (2005).  This duty includes searching alternate sources for evidence of an in-service injury.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  

Available VA treatment records from a three-week hospitalization in April 1959 also reference a history of duodenal ulcer.  Private treatment records dated in April 1991 reference "a history of duodenal ulcer in 1951."  These references provide strong support to the Veteran's claims regarding a diagnosis for peptic ulcers while on active duty.  

Furthermore, the United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

In this case, the Veteran's statements are sufficient to establish an in-service diagnosis for peptic ulcers.  The Veteran's highly credible statements describe a contemporaneous medical diagnosis.  This diagnosis was confirmed during subsequent treatment for similar symptoms not long after he separated from service.  Therefore, it is at least as likely as not that the Veteran was diagnosed as having peptic ulcers while on active duty, and reasonable doubt must be resolved in his favor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.102.  As previously noted, peptic ulcer disease constitutes a chronic disease under 38 C.F.R. § 3.309; therefore, entitlement to service connection is warranted.  


ORDER

Entitlement to service connection for a right shoulder disability is granted.

Entitlement to service connection for peptic ulcers is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


